     Case 2:20-cv-01716-JAM-JDP Document 15 Filed 02/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN ERNST,                                       Case No. 2:20-cv-01716-JAM-JDP (HC)
12                         Petitioner,                    ORDER TO SHOW CAUSE WHY THIS
                                                          CASE SHOULD NOT BE DISMISSED FOR
13              v.                                        FAILURE TO PROSECUTE, FAILURE TO
                                                          COMPLY WITH COURT ORDERS, AND
14    STATE OF CALIFORNIA,                                FAILURE TO STATE A CLAIM
15                         Respondent.                    RESPONSE DUE WITHIN TWENTY-ONE
                                                          DAYS
16

17

18

19

20            On December 22, 2020, the court screened petitioner’s petition for writ of habeas corpus

21   and notified petitioner that it failed to state a claim. Petitioner was granted thirty days to either

22   file an amended petition or inform the court that he chooses to stand by his original petition. To

23   date, he has not filed an amended petition nor otherwise responded to the December 22, 2020

24   order.

25            To manage its docket effectively, the court imposes deadlines and requires litigants to meet

26   those deadlines. The court may dismiss a case for petitioner’s failure to prosecute or failure to

27   comply with its orders or local rules. See Fed. R. Civ. P. 41; Hells Canyon Pres. Council v. U.S.

28   Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (“[T]he consensus among our sister circuits, with
                                                         1
     Case 2:20-cv-01716-JAM-JDP Document 15 Filed 02/26/21 Page 2 of 2


 1   which we agree, is that courts may dismiss under Rule 41(b) sua sponte, at least under certain

 2   circumstances.”). Involuntary dismissal is a harsh penalty, but the court has a duty to administer

 3   justice expeditiously and avoid needless burden for the parties. See Pagtalunan v. Galaza, 291

 4   F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

 5         I will give petitioner an opportunity to explain why the court should not dismiss his case

 6   for failure to comply with the December 22 order. Petitioner’s failure to respond to this order

 7   will constitute another failure to comply with a court order and will result in dismissal of this

 8   case. Accordingly, petitioner must show cause within twenty-one days of the date of entry of this

 9   order why the court should not dismiss his case for failure to prosecute, failure to comply with

10   court orders, and failure to state a claim for the reasons set forth in the December 22, 2020 order.

11   Should petitioner wish to continue with this lawsuit, he shall also file, within twenty-one days, an

12   amended petition for writ of habeas corpus.

13
     IT IS SO ORDERED.
14

15
     Dated:     February 25, 2021
16                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
